DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  Group I (i.e. claims 1-14) in the reply filed on 3/1/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites the limitation "the support pillar structures" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 2, 8 and 12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sano et al. (US 2016/0322374).
	In re claim 1, Sano et al teach a method of forming a semiconductor device, comprising:
forming an alternating stack 32/42 of insulating layers 32 and sacrificial material layers 42 over a substrate 8 (Fig. 1);
forming memory openings (i.e. the openings where memory stack structures 55 are disposed) through the alternating stack 32/42 (Fig. 1);
forming memory opening fill structures 55 in the memory openings (Fig. 1);
forming via cavities 69 vertically extending through the alternating stack 32/42 without forming any stepped surfaces in the alternating stack 32/42 (Fig. 7);
forming sacrificial via fill structures 77 (Fig. 11) in the via cavities 69;
replacing the sacrificial material layers 42 with electrically conductive layers 46 (Fig. 13);
forming voids in volumes of the via cavities 69 by removing the sacrificial via fill structures 77 (i.e. evolving from Fig. 11 to Fig. 12);
forming tubular dielectric spacers 64 on sidewalls of the via cavities 69 (Fig. 12); and
forming contact via structures 72L in remaining volumes of the via cavities on an inner sidewall of a respective one of the tubular dielectric spacers 64 (Fig. 13) and directly on a top surface of a respective one of the electrically conductive layers 46 (Fig. 13).
     
    PNG
    media_image1.png
    590
    717
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    458
    587
    media_image2.png
    Greyscale

            
    PNG
    media_image3.png
    468
    574
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    468
    614
    media_image4.png
    Greyscale

         
    PNG
    media_image5.png
    459
    607
    media_image5.png
    Greyscale

	In re claim 2, Sano et al teach that each of the sacrificial material layers 42 (i.e. 42 = 42A~ 42F) contains a respective portion of a top surface that is physically exposed to a respective one of the via cavities 69 upon formation of the via cavities (Fig. 7).
	In re claim 8, Sano et al teach replacing the sacrificial material layers 42 with the electrically conductive layers 46 comprises:
forming a backside trench 67 vertically extending through each layer within the alternating stack 32/42 (Fig. 18); 
forming backside recesses 41 selective to the insulating layers 32 and the sacrificial via fill structures 77 (Fig. 20); and
depositing at least one electrically conductive material 46 in the backside recesses 41 (Fig. 21).
	In re claim 12, Sano et al teach that the memory openings (i.e. the openings where memory stack structures 55 are disposed) are formed in a memory array region 100; the via cavities 69 are formed in a contact region 300 that is adjacent to the memory array region 100 (Fig. 7); and each of the memory opening fill structures 55 comprises a vertical semiconductor channel 60 and a memory film 50.

Allowable Subject Matter
8.	Claims 3-7, 9-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement etch mask layer is removed (claim 3); depositing a sacrificial fill material in the via cavities; and removing portions of the sacrificial fill material from above the alternating stack (claim 7); depositing a backside blocking dielectric layer in each of the backside recesses and on bottom surfaces of the sacrificial via fill structures, wherein the electrically conductive layers are formed in remaining volumes of the backside recesses after depositing the backside blocking dielectric layer (claim 9); forming support openings through the alternating stack in the contact region concurrently with formation of the memory openings; and forming support pillar structures in the support openings concurrently with formation of the memory opening fill structures (claim 13).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	10.1	In re claim 1, Zhou et al. (US 2019/0229125) teach a method of forming a semiconductor device, comprising:
forming an alternating stack 132/142 of insulating layers 132 and sacrificial material layers 142 over a substrate 8 (Fig. 23A);
forming memory openings 149 through the alternating stack 132/142 (Fig. 23A);
forming memory opening fill structures 148 in the memory openings 149 (Fig. 24A);
forming via cavities 115 vertically extending through the alternating stack 132/142 without forming any stepped surfaces in the alternating stack 132/142 (Fig. 23A);
forming sacrificial via fill structures 120 in the via cavities 115 (Fig. 28);
replacing the sacrificial material layers 142 with electrically conductive layers 146 (i.e. evolving from Fig. 24A to Fig. 37);
forming voids 119 in volumes of the via cavities 115 by removing the sacrificial via fill structures 120 (i.e. evolving from Fig. 28 to Fig. 32);
forming tubular dielectric spacers 66 on sidewalls of the via cavities 119 (Fig. 33); and
forming contact via structures 67 in remaining volumes of the via cavities on an inner sidewall of a respective one of the tubular dielectric spacers 66 (Fig. 34) and directly on a side surface of a respective one of the electrically conductive layers 146.
10.2	US 9,236,392; US 2016/0322374

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 12, 2022



/HSIEN MING LEE/